UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7592


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert E. Payne,
Senior District Judge. (3:95-cr-00005-FDW-1)


Submitted:   March 9, 2012                 Decided:   March 16, 2012


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marc Pierre Hall seeks to appeal his conviction and

life sentence imposed after he was found guilty of conspiracy to

possess     with    intent       to   distribute     cocaine      and   cocaine      base

within 1000 feet of a school or playground, in violation of 21

U.S.C. § 846 (2006) (count one), use and carry of a firearm

during and in relation to a drug trafficking crime in violation

of 18 U.S.C. § 924(c)(1) & (2) (2006) (counts ten and eleven),

and   use   and     carry       of    a   destructive     device    and     damage    and

destruction        of    real    property     in   and    affecting       commerce     in

violation    of     18    U.S.C.      §   844(i)   (2006)    (count     twelve).       In

criminal    cases,       a   defendant      must   file     his    notice    of   appeal

within fourteen days after the entry of judgment. 1                       Fed. R. App.

P. 4(b)(1)(A)(i).            With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                           Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

             The district court entered the criminal judgment on

the docket on May 14, 1996.                   Hall filed a pro se notice of

      1
       At the time judgment was entered, the appeal period was
ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2007). On December 1,
2009, the period was extended to fourteen days. Fed. R. App. P.
4(b)(1)(A)(i) (2009).    Hall’s notice of appeal was untimely
under either period.



                                             2
appeal on November 28, 2011, over fifteen years after the appeal

period expired. 2      Because Hall failed to file a timely notice of

appeal or obtain an extension of the appeal period, we dismiss

the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




     2
       This is the date that appears on the envelope Hall gave to
prison officials for mailing the notice of appeal to the
district court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).    We also note that Hall received a counseled
direct appeal of the criminal judgment, and the district court’s
judgment was affirmed on February 18, 1998.



                                     3